 Case 0:17-cv-60533-JEM Document 217 Entered on FLSD Docket 08/02/2019 Page 1 of 14



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   Fort Lauderdale Division

                    Case Number: 17-cv-60533-MARTINEZ/OTAZO-REYES

     RODNEY SCOTT PATTERSON,

           Plaintiff,

     vs.

     AMERICAN AIRLINES, INC.,

           Defendant.
                                           /

                           The Amlong Firm’s Rule 11 Motion re:
                        American Airlines, Inc.’s Motion for Sanctions

                                 Introduction and Summary

             Amlong & Amlong, P.A., d/b/a The Amlong Firm, moves pursuant to

     Federal Rules of Civil Procedure 11(b) and (c) for the imposition of

     sanctions against the defendant, American Airlines, Inc., and its counsel,

     Michael Holt, Esquire, of Fisher & Phillips, LLP, for having filed American

     Airlines, Inc.’s Motion for Sanctions, DE 154, against not only the plaintiff,

     Rodney Scott Patteson, but also against The Amlong Firm, and its

     constituent lawyers, notwithstanding that:

             First, it was brought for an improper purpose;




aa
pa   The Amlong Firm ! 500 Northeast Fourth Street !   Fort Lauderdale, FL 33301   !   954.462.1983
Case 0:17-cv-60533-JEM Document 217 Entered on FLSD Docket 08/02/2019 Page 2 of 14



         Second, its claims and other legal contentions are not warranted by

   existing law or by a nonfrivolous argument for extending, modifying or

   reversing existing law or for establishing new law, and

         Third, its factual contentions do not have evidentiary support.

                                Statement of Facts

         This is an action brought pursuant to the Uniform Services

   Employment and Reemployment Rights Act, 38 U.S.C. §4301, et seq.

   (“USERRA”) in which defendant, American Airlines, Inc., and its counsel,

   Michael Holt, Esquire, of Fisher & Phillips, L.L.P., have filed a motion for

   discovery sanctions against not only the plaintiff, Rodney Scott Patterson,

   but also his counsel.

         Although American and Mr. Holt state in the opening paragraph of the

   motion that

                Plaintiff Rodney Scott Patterson should be sanctioned for lying
         to American and this Court and for flagrantly disregarding basic
         discovery rules and obligations in an attempt to hide evidence.
         Plaintiff sought to prevent American and this Court (as well as the
         Federal Aviation Administration) from learning of Dr. Edwin Bercaw’s
         March 2016 neuropsychological examination of Plaintiff and Dr.
         Bercaw’s subsequent report because it undermines the fundamental
         narrative that Plaintiff has presented in this litigation[,]

   it states in the body of the motion that

         American further requests that this Court award monetary relief
         jointly against Plaintiff and his counsel to reimburse American for
         the needless attorneys’ fees and costs it incurred because of Plaintiff’s
         prevarications and discovery abuses, specifically for: (1) obtaining the
         Bercaw report and accompanying materials; (2) the deposition of Dr.




                                                                      Page 2 of 14
Case 0:17-cv-60533-JEM Document 217 Entered on FLSD Docket 08/02/2019 Page 3 of 14



         Caddy and the Daubert motion to exclude Dr. Caddy’s opinion
         testimony; and (3) the deposition of Dr. Kay. . . .

   Id. at 4 (emphasis supplied).

         The lynchpin of American’s argument is its assertion that following a

   visit to Edwin Bercaw, Ph.D., for a second opinion that would contradict that

   of John Knippa, Ph.D., a Long Beach, California, neuropsychologist,

         One month later, Dr. Bercaw sent Plaintiff his report, in which Dr.
         Bercaw raised concerns “potentially critical to flight performance” and
         recommended further review of Plaintiff by the Federal Aviation
         Administration. Dr. Bercaw’s report echoed the nearly identical
         concerns that led Dr. Knippa to conclude that Plaintiff was not fit to
         fly.

   DE 154, at 1-2.

         The primary evidence that “Dr. Bercaw sent Plaintiff his report” is an

   April 22, 2016 e-mail string, disclosed during discovery by Isha Kochhar,

   Esquire, an associate of The Amlong Firm, in which Dr. Bercaw said he was

   forwarding the report to Lt. Col. Patterson, but to which Lt. Col. Patterson

   responded with an e-mail stating to Dr. Bercaw that “[t]he file was not

   attached.”1

         Lt. Col. Patterson testified at his deposition that he had never gotten a

   copy of the report.   Patterson Deposition, at 343:13-344:2, 345:19-348:1.

   The Amlong Firm has been unable to find any evidence that Lt. Col.


         1
          The e-mail string is appended as Attachment 1. Defendant’s motion
   incorrectly states that Dr. Bercaw sent the e-mail “to Plaintiff, Mr. Amlong
   and Dr. Caddy.” DE 154, at 7. The e-mail was sent only to Lt. Col.
   Patterson, who forwarded it to Glenn R. Caddy, Ph.D., and the undersigned.



                                                                     Page 3 of 14
Case 0:17-cv-60533-JEM Document 217 Entered on FLSD Docket 08/02/2019 Page 4 of 14



   Patterson ever actually saw the report until American obtained it from Dr.

   Bercaw by subpoena and filed it with the Court DE 53-3.

         Miss Kochhar will testify at the hearing that she disclosed the April 22

   e-mail, One, based in what she understood as a firm policy of disclosing

   everything, and, Two, without discussing it with the undersigned. The

   undersigned will testify that The Amlong Firm never received the report via

   e-mail,2 and that The Amlong Firm’s staff made repeated inquiries of

   Comprehensive MedPsych Systems, Inc., Dr. Bercaw’s former employer, in

   an unsuccessful attempt to locate any e-mails transmitting the report.3

   Glenn R. Caddy, Ph.D., the plaintiff’s testifying expert, stated in a June 7,

   2018 deposition that he had never seen a copy up until the time of that

   deposition. Caddy Depo,4 at 6:23-7:2. Kristie Caddy, Dr. Caddy’s wife and



         2
          The likelihood that The Amlong Firm would not have gotten a copy
   from Dr. Bercaw is enhanced by Lt. Col. Patterson’s having instructed Dr.
   Bercaw, as the defendant’s motion points out, DE 154, at 2, that he was
   “rescinding any authorization for you to send my records to anywhere other
   than to Dr. Caddy. . . .” See April 22, 2016 e-mail, which plaintiff’s counsel
   produced to defendant September 25, 2018. DE 136-3, a copy of which is
   appended as Attachment 1 . That explicit directive by Lt. Col. Patterson to
   Dr. Bercaw about not sending any information to American (as his
   employer, as opposed to being a defendant in a USERRA suit that would not
   be filed March 14, 2017) or the Federal Aviation Administration is external
   to this litigation.
         3
          See September 26, 2017 e-mail string between Dr. Geoffrey Kanter,
   the president of MedPsych, and Karen Coolman Amlong, Attorney at Law,
   which is appended as Attachment 2 .
         4
         The cover page and relevant testimonial pages of the deposition of
   Glenn R. Caddy, Ph.D., are appended as Attachment 4 .



                                                                     Page 4 of 14
Case 0:17-cv-60533-JEM Document 217 Entered on FLSD Docket 08/02/2019 Page 5 of 14



   office manager, will testify that she did not retrieve the telecopied report

   from her husband’s office’s digital telecopier system until August 31, 2018,

   when the undersigned—who had made repeated inquiries of both Dr. and

   Ms. Caddy concerning the whereabouts of the April 25, 2016 report, a copy

   of which is appended as Attachment 3—asked her (after learning from a

   subpoenaed copy of the report that it had been faxed) to check the

   generally untended telecopier.5

         What Dr. Caddy did receive from Dr. Bercaw via e-mail was a May 6,

   2016 letter6 that characterized the examination of Lt. Col. Patterson by

   himself and a newly licensed resident psychologist who actually drafted the

   report,7 as:

         5
          The fax has a time legend of April 25, 2016. There is no “cc”
   notation and no copy was e-mailed or telecopied to The Amlong Firm. Lt.
   Col. Patterson states that he never received it, and the undersigned has
   been unable to prove otherwise, despite challenging him on the issue.
   However, Lt. Col. Patterson did forward the undersigned on April 26 an e-
   mail to Dr. Caddy that stated, in pertinent part,

         Dr. Bercaw's report which is lacking and very weak needs to be
         re-done, but he is HIMS certified. I didn’t compensate him for a report
         and work to be done by a resident. Although we might succeed in
         Federal Court with the nature of your report which is the goal.

   The e-mail, which is appended as Attachment 5 , was provided to defendant
   as an attachment to Plaintiff’s Supplemental Notice of Production of
   Documents dated September 25, 2018.
         6
        See May 6, 2016 letter from Dr. Bercaw to Dr. Caddy, which is
   appended as Attachment 6 .
         7
          The licensing information on Francy Nathaly Fonseca, Psy.D.,
                                                                 (continued...)



                                                                     Page 5 of 14
Case 0:17-cv-60533-JEM Document 217 Entered on FLSD Docket 08/02/2019 Page 6 of 14



        •      having “found no certain evidence of a disqualifying mental or
   neurological condition for first-class medical certification as defined by
   Federal Aviation Regulations Part 67.107 and 67.109”;

         •      documenting “findings in our evaluation [that] were generally
   positive, with a passing CogScreen (which is a validated battery of tests
   specifically designed to evaluate cognitive functioning in pilots),” (emphasis
   supplied) and

         •     acknowledging as to some less-than-clearly-acceptable results,
   that “[t]he aeromedical significance of these findings was uncertain in the
   context of the larger evaluation and his professional and military history.”

         Although the undersigned’s contemporaneous billing records show

   that on April 23, 2016 he “[r]eceived and reviewed correspondence from Ed

   Bercaw, Ph.D., re: he will send records, underlying data to WRA and Dr.

   Caddy,” there is no billing entry concerning actual receipt or review of any

   such records,8 although such entries are (and were) a routine practice.

         Lt. Col. Patterson’s pro se Plaintiff’s Response to Defendants (sic)

   Motion for Sanctions and Request for Other Relief, DE 194, contains a

   bizarre and untrue (at least as to Lt. Col. Patterson’s having been “billed for

   receiving that report”) passage on Page 15:

              Plaintiff does recall seeing the email from Bercaw during the
         deposition. Here again, American only provides the court part of the


         7
         (...continued)
   downloaded from Florida Department of Health License Verification website,

   https://appsmqa.doh.state.fl.us/MQASearchServices/HealthCareProviders/Li
   censeVerification?LicInd=8430&ProCde=2701&org=%20, last visited May
   26, 2019, is appended as Attachment 7 .
         8
         See May 16, 2016 billing statement, appended as Attachment 8.



                                                                     Page 6 of 14
Case 0:17-cv-60533-JEM Document 217 Entered on FLSD Docket 08/02/2019 Page 7 of 14



         story. That same email said no file attached as a simple reply.
         Neither American nor Bercaw have shown that the plaintiff received a
         copy. Plaintiff downloaded a copy of the report from Pacer which
         American had uploaded. Plaintiff also instructed Bercaw to forward a
         copy of the report to his attorney, William Amlong. Plaintiff was billed
         for receiving that report and Bercaw was remiss in sending a copy of
         the report to Amlong. Dr. Kay admitted in his deposition he had no
         information that Caddy, Amlong or the plaintiff had a copy of the
         report.

         As is clear from the billing statement, Lt. Col. Patterson was not billed

   for The Amlong Firm’s receipt of the Bercaw/Fonseca report.

         Although plaintiff did “testif[y] at his March 2018 deposition that he

   had never visited Dr. Bercaw, [which p]laintiff’s counsel indisputably knew

   that to be false,” DE 154, at 18, Patterson corrected his testimony during

   that same deposition to admit that he had consulted with Dr. Bercaw

   —obviating any need to plaintiff’s counsel to correct him during the

   deposition. See Deposition of Rodney Scott Patterson, at 341:17-21, the

   cover page and relevant testimonial pages of which are appended as

   Attachment 9 . Because no one from The Amlong Firm had ever spoken to

   Dr. Bercaw, no one within the firm had any idea at the time about the truth

   or falsity of Patterson’s representations about Dr. Bercaw’s willingness to be

   involved in litigation.

         Although Ms. Kochhar neither held back production of the e-mail that

   Lt. Col. Patterson forwarded to The Amlong Firm, nor conferred with the

   undersigned as to whether Dr. Bercaw’s report would have been privileged

   under Fed.R.Civ.P 26(b)(4)(D), the undersigned had an objectively good




                                                                     Page 7 of 14
Case 0:17-cv-60533-JEM Document 217 Entered on FLSD Docket 08/02/2019 Page 8 of 14



   faith belief that the report was privileged based on Dr. Caddy’s repeated

   representations that he had never seen it nor considered it in formulating

   his expert opinion. Although the objection to producing the report was

   belated, that is because the undersigned, One, had never worked with Rule

   26(b)(4)(D) consulting expert before; Two, had never worked with a

   neuropsychologist before; Three, had nothing to do with commissioning Dr.

   Bercaw’s examination of Lt. Col. Patterson, and, Four, had no idea what the

   report said (beyond the generally positive two page letter that Dr. Bercaw

   had sent to Dr. Caddy) until American subpoenaed it from Dr. Bercaw.

         Following Dr. Bercaw’s deposition, it was the undersigned who, First,

   furnished Dr. Bercaw’s report to Gary Kay, Ph.D., the leading

   neuropsychologist whom Lt. Col. Patterson had visited without disclosing

   that he had been examined and tested by Dr. Bercaw, and, Second,

   withdrew Dr. Kay’s report based on his initial examination as an exhibit in

   opposition to American’s motion for summary judgment following Dr. Kay’s

   deposition.

                           Governing Legal Principles

         Mr. Holt brought American’s sanctions motion pursuant to the inherent

   powers of the Court, see DE 154, at 4 (“For the reasons detailed in this

   Motion, American now respectfully requests that this court, pursuant to its

   inherent powers, sanction Plaintiff for his conduct”), under which “[c]ourts

   have the inherent power to police those appearing before them.”




                                                                    Page 8 of 14
Case 0:17-cv-60533-JEM Document 217 Entered on FLSD Docket 08/02/2019 Page 9 of 14



   Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1223 (11th

   Cir. 2017), citing Chambers v. NASCO, Inc. , 501 U.S. 32, 46. As the

   Purchasing Power court noted, “[t]his power ‘must be exercised with

   restraint and discretion’ . . . .” Id.

         “A court may exercise this power ‘to sanction the willful disobedience

   of a court order, and to sanction a party who has acted in bad faith,

   vexatiously, wantonly, or for oppressive reasons.’” Id., quoting Marx v.

   Gen. Revenue Corp., 568 U.S. 371, 382 (2013) (citing Chambers, 501 U.S.

   at 45–46). “The key to unlocking a court’s inherent power is a finding of

   bad faith.” Id., citing Sciarretta v. Lincoln Nat’l Life Ins. Co., 778 F.3d

   1205, 1212 (11th Cir. 2015). “A finding of bad faith is warranted where an

   attorney knowingly or recklessly raises a frivolous argument, or argues a

   meritorious claim for the purpose of harassing an opponent. A party also

   demonstrates bad faith by delaying or disrupting the litigation or hampering

   enforcement of a court order.” Thomas v. Tenneco Packaging Co., Inc., 293

   F.3d 1306, 1320 (11th Cir. 2002), quoting Barnes v. Dalton, 158 F.3d 1212,

   1214 (11th Cir. 1998). This distinguishes the grounds for exercise of a

   court’s inherent powers from “other mechanisms,” e.g., Federal Rule of Civil

   Procedure 11, which “impose[] an objective standard of reasonable inquiry

   which does not mandate a finding of bad faith.” Chambers, 501 U.S. at 47

   (footnote and citation omitted).




                                                                       Page 9 of 14
Case 0:17-cv-60533-JEM Document 217 Entered on FLSD Docket 08/02/2019 Page 10 of 14



         An “inherent powers” movant bears the burden of showing either

   “direct evidence of subjective bad faith,” i.e., “an attorney's conduct [that]

   is so egregious that it could only be be committed in bad faith, Purchasing

   Power, 851 F.3d at 1224, citing Roadway Express, Inc. v. Piper,

   447 U.S. 752, 766 (1980) as “stating that inherent powers require a finding

   that "counsel's conduct . . . constituted or was tantamount to bad faith"

   (emphasis added by Purchase Power court). Not even recklessness alone,

   without frivolousness or particular egregiousness, unlocks the “inherent

   powers” remedy.

         Federal Rule of Civil Procedure 11(b), under which The Amlong Firm is

   moving, however, deems any attorney who “present[s] to the court a

   pleading, written motion, or other paper” to be “certif[ying] that to the best

   of the person’s knowledge, information, and belief, formed after an inquiry,

   reasonable under the circumstances” that

         (1) it is not being presented for any improper purpose ...;

         (2) the claims ... and other legal contentions are warranted by
         existing law or by a nonfrivolous argument for extending, modifying,
         or reversing existing law or for establishing new law[, and]

         (3) the factual contentions have evidentiary support . . . .

   Id.

         Although generally, “[i]f . . . the court determines that Rule 11(b) has

   been violated, the court may impose an appropriate sanction on any

   attorney, law firm, or party that violated the rule or is responsible for the




                                                                    Page 10 of 14
Case 0:17-cv-60533-JEM Document 217 Entered on FLSD Docket 08/02/2019 Page 11 of 14



   violation,” Rule 11(c)(1), there is a safe-harbor provision that renders the

   offense a nullity “if the challenged paper, claim, defense, contention, or

   denial is withdrawn or appropriately corrected within 21 days after service

   or within another time the court sets.” Rule 11(c)(2).

         Rule 11 sanctions may also be imposed against a party “if she knew

   or should have known that the allegations in the complaint were frivolous.”

   Byrne v. Nezhat, 261 F.3d 1075, 1117 (11th Cir. 2001), citing Worldwide

   Primates, Inc. v. McGreal, 26 F.3d 1089, 1093 (11th Cir. 1994).

         Sanctions under the rule “must be limited to what suffices to deter

   repetition of the conduct or comparable conduct by others similarly

   situated,” and may include “an order directing payment to the movant of

   part or all of the reasonable attorney’s fees and other expenses directly

   resulting from the violation.”

         “Improper purpose” can include a lawyer or a party’s putting forth

   fanciful claims “to shake down his opponent and, given the expense of

   defending [any federal civil litigation], to extort a settlement.” Pelletier v.

   Zweifel, 921 F.2d 1465, 1522 (11th Cir. 1991) (referring to the expense of

   defending actions brought pursuant to the Racketeering Influenced Corrupt

   Organization Act).

               Applying the Law to the Facts in the Case at Bar

         Although Lt. Col. Patterson did lie at his deposition, his lies were not

   sanctioned by his counsel, who would have had the duty (and had the




                                                                     Page 11 of 14
Case 0:17-cv-60533-JEM Document 217 Entered on FLSD Docket 08/02/2019 Page 12 of 14



   intention to) correct the untruths if Lt. Col. Patterson had not done so

   himself.

         Regardless of what the Federal Aviation Administration requirements

   are, Lt. Col. Patterson had the right under Rule 26(b)(4)(D) to seek out a

   consulting expert (even if he did so without telling his lawyer in advance),

   whose report could have remained confidential. Lt. Col. Patterson, once

   again without input from his counsel, chose to infect the expert report of Dr.

   Caddy, a clinical psychologist with no expertise in neuropsychology, by

   having Dr. Bercaw send Dr. Caddy a copy of the report in 2016—even

   though Dr. Caddy did not actually see the actual report until his deposition

   in 2018 and did not retrieve from his telecopier until August of 2018. This

   Court held that Dr. Bercaw’s report was discoverable, at which time The

   Amlong Firm ceased any resistance to American’s obtaining it. Up until that

   time, however, The Amlong Firm had an objectively reasonable, good faith

   belief that the report was protected by Rule 26(b)(4)(D), based on Dr.

   Caddy’s representation that he did not consider it.

         The Amlong Firm had nothing to do with Lt. Col. Patterson’s

   contacting Dr. Kay (although it was supportive of his having done so once it

   found out), or failing to reveal Dr. Bercaw’s testing of him to Dr. Kay. It

   was The Amlong Firm that sent Dr. Kay the Bercaw report, and which

   withdrew Dr. Kay’s earlier report as a summary-judgment exhibit.




                                                                   Page 12 of 14
Case 0:17-cv-60533-JEM Document 217 Entered on FLSD Docket 08/02/2019 Page 13 of 14



         None of The Amlong Firm’s behavior can qualify as being in subjective

   bad faith, or so reckless and frivolous, as to qualify as sanctionable under

   the Court’s inherent powers.

         As it relates to The Amlong Firm:

         One, Mr. Holt’s motion on behalf of American is for the improper

   purpose of harassing Lt. Col. Patterson’s lawyers;

         Two, it does not comport with either current 11th Circuit law

   concerning a court’s exercise of its “inherent powers,” and

         Three, there is no evidentiary basis for arguing that The Amlong Firm

   or any of its lawyers have operated in subjective bad faith, or in such a way

   that their behavior has been tantamount to bad faith.

                                    Conclusion

         Based on the evidence proffered, the authorities cited and the

   arguments presented, The Amlong Firm and its constituent lawyers

   respectfully requests that this Court grant him an evidentiary hearing into

   this matter and, following such a hearing, award sanctions (i.e., the fees

   and costs that the have been expended to defend against this motion,

   jointly and severally against American Airlines, Inc., Michael A. Holt,

   Esquire, and Fisher & Phillips, LLP.

                                          Respectfully Submitted,


                                          /s/ William R. Amlong
                                          WILLIAM R. AMLONG




                                                                    Page 13 of 14
Case 0:17-cv-60533-JEM Document 217 Entered on FLSD Docket 08/02/2019 Page 14 of 14



                                                Florida Bar No: 470228
                                                WRAmlong@TheAmlongFirm.com
                                                AMLONG & AMLONG, P.A.

                                                Attorneys for Defendant
                                                500 Northeast Fourth Street
                                                Second Floor
                                                Fort Lauderdale, Florida 33301-1154
                                                (954) 462-1983


                                     Certificate of Service

        I HEREBY CERTIFY that a true and correct copy of the foregoing has
   been furnished by Electronic Delivery this 2nd day of August, 2019, to all
   counsel of record and via U.S.Mail to Scott Patterson, 1092 NW 139th Terrace,
   Pembroke Pines, Florida 33028.

                                                /s/ William R. Amlong
                                                WILLIAM R. AMLONG


   \\amlong3\cpshare\CPWin\HISTORY\190708_0001\1538.2B3




                                                                         Page 14 of 14
